                                                          ORDERED ACCORDINGLY.


                                                          Dated: May 8, 2020




 1                                                       _________________________________
                                                         Brenda K. Martin, Bankruptcy Judge

 2
 3
 4
 5
 6
                           UNITED STATES BANKRUPTCY COURT
 7                               DISTRICT OF ARIZONA
 8 In re:
 9                                                               Chapter 7
     VERDUGO ENTERPRISES, LLC aka
10   VERDUGO GIFT COMPANY,                             Case No. 2:17-bk-04370-BKM

11                       Debtor,                       Adv. No. 2:19-ap-00358-BKM
12
                                                 ORDER ON DEFENDANTS’ MOTION
13 LYNTON L. KOTZIN, CHAPTER 7
     TRUSTEE,                                    TO DISMISS PLAINTIFF’S FIRST
14                                               AMENDED COMPLAINT
                         Plaintiff,
15
     vs.
16
17 AMAZON CAPITAL SERVICES, INC.,
     an Arizona Foreign For-Profit (Business)
18   Corporation, AMAZON SERVICES, LLC,
     an Arizona Foreign Limited Liability
19   Company, AMAZON.COM SERVICES,
     INC., an Arizona Foreign For-Profit
20   (Business) Corporation, AMAZON.COM,
21   INC., a Delaware Corporation, AMAZON
     PAYMENTS, INC. an Arizona Foreign
22   For-Profit (Business) Corporation,

23                       Defendants.
24
25
26
     503218430 v5

Case 2:19-ap-00358-BKM        Doc 30 Filed 05/08/20 Entered 05/08/20 12:40:59     Desc
                               Main Document    Page 1 of 3
 1            This matter having come before the Court on Defendants’ Motion to Dismiss Plaintiff’s

 2 First Amended Complaint (Dkt. No. 14) (the “Motion”), and upon consideration of the
 3 pleadings and statements of counsel at the hearing held on the Motion on May 7, 2020, and
 4 good cause appearing, and the Court having found and concluded that all of the claims set forth
 5 in the Plaintiff’s First Amended Complaint (Dkt. No. 2) are not adequately pled and fail to meet
 6 the pleading standards set forth by Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and the Federal
 7 Rules of Bankruptcy Procedure,
 8            IT IS HEREBY ORDERED AS FOLLOWS:

 9            1.     The Court grants Plaintiff leave, until May 28, 2020, to amend the First

10 Amended Complaint.
11            2.     If Plaintiff does not file a second amended complaint by May 28, 2020, the First

12 Amended Complaint shall be dismissed with prejudice and counsel for Defendants shall upload
13 an order on or after May 29, 2020 providing for such dismissal.
14
                                       DATED AND SIGNED ABOVE
15
16
17
18
19
20
21
22
23
24
25
26                                                  2
     503218430 v5

Case 2:19-ap-00358-BKM           Doc 30 Filed 05/08/20 Entered 05/08/20 12:40:59               Desc
                                  Main Document    Page 2 of 3
     Approved as to form and content:
 1
 2 PARKER SCHWARTZ, PLLC
 3 By: /s/ Jared G. Parker
     Jared G. Parker
 4 7310 N. 16th Street, Suite 330
     Phoenix, AZ 85020
 5 Tel: (602) 282-0477
 6 Email: jparker@psazlaw.com
 7 -and-
 8 K&L GATES LLP
 9 By: /s/ Michael J. Gearin
10 Michael J. Gearin (admitted pro hac vice)
     Brian T. Peterson (admitted pro hac vice)
11   925 Fourth Ave, Suite 2900
     Seattle, WA 98104-1158
12   Tel: (206) 623-7580
     Email: michael.gearin@klgates.com
13   Email: brian.peterson@klgates.com
14   Attorneys for Defendants Amazon Capital
     Services, Inc.; Amazon Services, LLC;
15   Amazon.com Services, Inc.; Amazon.com, Inc.;
     Amazon Payments, Inc.
16
17 LANE & NACH, P.C.
18
     By: /s/ Adam B. Nach (with permission)
19   Adam B. Nach
     2001 E Campbell Avenue, Suite 103
20   Phoenix, AZ 85016
     Email: adam.nach@lane-nach.com
21   Email: krystie.reeves@lane-nach.com
22   Attorneys for Plaintiff Lynton L. Kotzin, Chapter 7 Trustee

23
24
25
26                                                 3
     503218430 v5

Case 2:19-ap-00358-BKM          Doc 30 Filed 05/08/20 Entered 05/08/20 12:40:59   Desc
                                 Main Document    Page 3 of 3
